Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant Elects Group I claims without traverse
Group I (Claims 1-6 and 10-15) claims are elected (without traverse), are pending, and have been examined.
Group II (Claims 7-9) claims are non-elected (canceled) without traverse.
This action is in reply to the papers filed on 07/07/2020 (originally filed papers) and 09/16/2022 (Response to Election / Restriction). 
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/07/2020 and 09/01/2022, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/07/2020 as modified by the amendment filed on xxx.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 10-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system/apparatus for abnormal situation detection.
Claim 1 recites [a] method for detecting an abnormal situation by using sensor data transmitted from a plurality of sensors by an abnormal situation detection apparatus, the method comprising: collecting first data, which is sensor data corresponding to a normal range among the sensor data; receiving second data, which is an abnormal situation reference range, from a manager; converting the first data into first situation information, which is situation information in the form of an image pattern; converting the second data into second situation information, which is situation information in the form of an image pattern; and generating a learning model using the first situation information and the second situation information.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-6 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-15 recite a system/apparatus and, therefore, are directed to the statutory class of machine.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method for detecting an abnormal situation by using sensor data transmitted from a plurality of sensors by an abnormal situation detection apparatus, the method comprising:

No additional elements are positively claimed.
collecting first data, which is sensor data corresponding to a normal range among the sensor data;
This limitation includes the step(s) of: collecting first data, which is sensor data corresponding to a normal range among the sensor data. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., collecting and receiving information) in order to facilitate abnormal situation detection which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
receiving second data, which is an abnormal situation reference range, from a manager;
This limitation includes the step(s) of: receiving second data, which is an abnormal situation reference range, from a manager. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., collecting and receiving information) in order to facilitate abnormal situation detection which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
converting the first data into first situation information, which is situation information in the form of an image pattern;
This limitation includes the step(s) of: converting the first data into first situation information, which is situation information in the form of an image pattern. 
No additional elements are positively claimed.
This limitation is directed to converting data in order to facilitate abnormal situation detection which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
converting the second data into second situation information, which is situation information in the form of an image pattern; and
This limitation includes the step(s) of: converting the second data into second situation information, which is situation information in the form of an image pattern. 
No additional elements are positively claimed.
This limitation is directed to converting data in order to facilitate abnormal situation detection which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
generating a learning model using the first situation information and the second situation information.
This limitation includes the step(s) of: generating a learning model using the first situation information and the second situation information. 
No additional elements are positively claimed.
This limitation is directed to generating a model in order to facilitate abnormal situation detection which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The method claim contains NO additional elements that relate to computing components. Therefor, the Office must interpret the claimed method steps as merely abstract mental steps describing an abstract idea. The apparatus claim recites a plurality of sensors and a sensor data collector. These additional elements (sensors and sensor data collector) relate to computing components recited at a high level of generality (i.e., as generic components performing generic computer functions such as collecting and communicating data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the sensors and a sensor data collector are invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to sense and collect data. 
Independent system/apparatus claim 10 also contains the identified abstract ideas, with the additional elements of sensors and a sensor data collector, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-6 and 11-15 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims collecting data, receiving data, converting data, and generating a model. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from abnormal situation detection. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Jordan et al. 2018/0165597; in view of Miyahara et al. 2005/0248801; in further view of Miyazaki 2016/0155051.
Claim 1. Jordan et al. 2018/0165597 teaches A method for detecting an abnormal situation by using sensor data transmitted from a plurality of sensors by an abnormal situation detection apparatus (Jordan et al. 2018/0165597 [0001 - machine learning sensors are used to detect [] abnormal data in sets of data containing both normal and abnormal data] The present invention relates to evaluation of machine learning models that are used in sensors for defending computer net-works against cyber attacks. The invention is also applicable to any other fields in which machine learning sensors are used to detect obfuscated abnormal data in sets of data containing both normal and abnormal data, such as in so-called data mining and “big data”, including bio-informatics, financial analysis, forgery detection, and other fields.), the method comprising: 
Jordan et al. 2018/0165597 may not expressly disclose the following features, however, Miyahara et al. 2005/0248801 teaches collecting first data, which is sensor data (Miyahara et al. 2005/0248801 [0052 - sensors] In another example, the detector 107 may be implemented by at least one of sensors, such as an optical sensor, pressure sensor, or current sensor, disclosed in the U.S. patent application Ser. No. 11/020729 ("'729 patent application") filed on Dec. 27, 2004, or the U.S. patent application Ser. No. 10/986781 ("'781 patent application") filed on Nov. 15, 2004, the entire contents of which are hereby incorporated by reference. The detector 107 may obtain information indicating physical characteristics of the test pattern image, such as its image density, color information (such as color combination or color unevenness), image gradation, etc. Further, the detector 107 may obtain information indicating image quality of the test pattern image, such as definition, graininess, registration skew, mis-color registration, density unevenness, glossiness, image deletion, image fading, etc.) corresponding to a normal range among the sensor data (Miyahara et al. 2005/0248801 [0029 - sensor or detector, capable of obtaining current state information (interpreted as normal range)] The detector 107 includes any kind of sensor or detector, capable of obtaining current state information, which indicates a current state of the image forming apparatus 100. [0071 - a current graininess value, which has been obtained from the test pattern image as current state information, with a normal state graininess value, which has been stored as normal state information] For example, the current state detector 112 compares a current graininess value, which has been obtained from the test pattern image as current state information, with a normal state graininess value, which has been stored as normal state information. If the current graininess value falls inside of a range set based on the normal state graininess value, the current state detector 112 determines that the image forming apparatus 100 operates in a normal state. If the current graininess value falls outside of that range, the current state detector 112 determines that the image forming apparatus 100 operates in an abnormal state.); receiving second data, which is an abnormal situation reference range (Miyahara et al. 2005/0248801 [0084 – abnormal state] In addition, the history data includes any kind of information indicating a history of abnormal state calibration operations performed on the image forming apparatus 100, such as the date and time of each of the abnormal state calibration operations, the number of the abnormal state calibration operations performed over specified time period, the current state information obtained for each of the abnormal state calibration operations, the comparison value or result information obtained for each of the abnormal state calibration operations, the selected abnormal state image processing for each of the abnormal state calibration operations, etc.), from a manager (Miyahara et al. 2005/0248801 [0041 - current state detector (interpreted as “manager”) determines whether the image forming apparatus 100 operates in a normal state or an abnormal state] In an exemplary current state detection operation, the current state information is obtained in a substantially similar manner as described above. The current state detector 112 compares the current state information with normal state information. In this exemplary embodiment, the normal state information, which indicates a normal state of the image forming apparatus 100, is stored in the storage device 118, and it is read by the current state detector 112 at the time of comparison. Based on the comparison result, the current state detector 112 determines whether the image forming apparatus 100 operates in a normal state or an abnormal state.); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jordan et al. 2018/0165597 to include the features as taught by Miyahara et al. 2005/0248801. One of ordinary skill in the art would have been motivated to do so in order to detect both normal and abnormal conditions which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Jordan et al. 2018/0165597 may not expressly disclose the following features, however, Miyazaki 2016/0155051 teaches converting the first data into first situation information, which is situation information in the form of an image pattern (Miyazaki 2016/0155051 [0089 - image pattern converter which converters output of the image sensor 1 to image patterns] FIG. 1 illustrates an exemplary configuration of the autonomous pattern generator in one embodiment of the invention. In FIG. 1, reference sign 1 denotes an image sensor which detects an image. Reference sign 2 denotes an image pattern converter which converters output of the image sensor 1 to image patterns. Reference sign 3 denotes a sound sensor which detects sound. Reference sign 4 denotes a sound pattern converter which converts an output of the sound sensor 3. Reference sign 5 denotes a language input unit to which languages are input. Reference sign 6 denotes a language pattern converter which converters the output of the language input unit 5 to language patterns. Reference sign 7 denotes a pattern recorder which records the image patterns, the sound patterns and the language patterns. Reference sign 8 denotes a pattern controller which sets and changes the patterns, and forms connective relations between patterns. Reference sign 9 denotes a control signal generator which converts the patterns to control signals. Reference sign 10 denotes an actuator which is driven by the output of the control signal generator 9. [0126 - an image pattern converter which converters output of the image sensor 1 to image patterns] FIG. 8 illustrates an exemplary configuration of the autonomous pattern generator in one embodiment of the invention. In FIG. 8, reference sign 1 denotes an image sensor which detects an image. Reference sign 2 denotes an image pattern converter which converters output of the image sensor 1 to image patterns. Reference sign 3 denotes a sound sensor which detects sound. Reference sign 4 denotes a sound pattern converter which converts an output of the sound sensor 3. Reference sign 5 denotes a language input unit to which languages are input. Reference sign 6 denotes a language pattern converter which converters the output of the language input unit 5 to language patterns. Reference sign 7 denotes a pattern recorder which records the image patterns, the sound patterns and the language patterns. Reference sign 8 denotes a pattern controller which sets and changes the patterns, and forms connective relations between patterns. Reference sign 9 denotes a control signal generator which converts the patterns to control signals. Reference sign 10 denotes an actuator which is driven by the output of the control signal generator 9. Reference sign 11 denotes an information analyzer which evaluates the value of the information.); converting the second data into second situation information, which is situation information in the form of an image pattern (Miyazaki 2016/0155051 [0017 - image information is detected by the image sensors and converted into the patterns] In some embodiments, a thinking pattern generator converts image information, sound information and language into the patterns. The image information is detected by the image sensors and converted into the patterns according to the objects. The sound information is detected by the sound sensors and converted into patterns. The language is also converted into the patterns according to the words. The patterns are expressions of the characteristics of the phenomenon which the image sensors, sound sensors distinguish, and are expressions of the languages. [0018 - patterns converted from the image] The patterns converted from the image, the sound and the languages are recorded in the pattern recorder. The pattern which is recorded in the pattern recorder is connected to the other patterns according to the respective relations. For examples, a pattern A corresponds to an expression of a phenomenon A, and a pattern B corresponds to an expression of a phenomenon B. When the phenomenon A is followed by the phenomenon B, the patterns corresponding the phenomenon A and phenomenon B have connections therebetween. Then, the connective relations are set by the pattern controller to activate the pattern B following the activation of the pattern A. [0089 - image sensor which detects an image… an image pattern converter which converters output of the image sensor 1 to image patterns] FIG. 1 illustrates an exemplary configuration of the autonomous pattern generator in one embodiment of the invention. In FIG. 1, reference sign 1 denotes an image sensor which detects an image. Reference sign 2 denotes an image pattern converter which converters output of the image sensor 1 to image patterns. Reference sign 3 denotes a sound sensor which detects sound. Reference sign 4 denotes a sound pattern converter which converts an output of the sound sensor 3. Reference sign 5 denotes a language input unit to which languages are input. Reference sign 6 denotes a language pattern converter which converters the output of the language input unit 5 to language patterns. Reference sign 7 denotes a pattern recorder which records the image patterns, the sound patterns and the language patterns. Reference sign 8 denotes a pattern controller which sets and changes the patterns, and forms connective relations between patterns. Reference sign 9 denotes a control signal generator which converts the patterns to control signals. Reference sign 10 denotes an actuator which is driven by the output of the control signal generator 9.); and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jordan et al. 2018/0165597 to include the features as taught by Miyazaki 2016/0155051. One of ordinary skill in the art would have been motivated to do so in order to convert data into a form understandable to the user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Jordan et al. 2018/0165597 further teaches generating a learning model using the first situation information and the second situation information (Jordan et al. 2018/0165597 [0097 - a model generating algorithm to generate a variety of models for distinguishing between the normal data and the abnormal data] using a model generating algorithm to generate a variety of models for distinguishing between the normal data and the abnormal data in the training set;).
Jordan et al. 2018/0165597 further teaches sensors (Jordan et al. 2018/0165597 [0034] The present invention includes a process for improving a machine learning sensor for defending a computer network, comprising: [0044] installing the optimal model in the sensor.), obtaining both normal and abnormal data (Jordan et al. 2018/0165597 [0093] obtaining samples of normal data from a set of data containing normal and abnormal data;), and using a model to distinguish between the normal and abnormal data (Jordan et al. 2018/0165597 [0122] using a model generating algorithm to generate a variety of models for distinguishing between the normal data and the abnormal data in the training set;).
Claim 10. An abnormal situation detection apparatus comprising: 
a sensor data collector configured to collect sensor data from a plurality of sensors; 
a training data generator configured to convert first sensor data corresponding to a normal range among the sensor data into first situation information, which is situation information in the form of an image pattern, and to convert an abnormal situation reference range received from a manager into second situation information, which is situation information in the form of an image pattern; 
a situation learning executor configured to generate a learning model using the first situation information and the second situation information; and 
a situation inference unit configured to determine whether an abnormal situation occurs by applying second sensor data to be used to detect an abnormal situation among the sensor data to the learning model.
Claim 10, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 2. Jordan et al. 2018/0165597 further teaches The method of claim 1, further comprising: collecting third data, which is sensor data to be used to detect an abnormal situation among the sensor data (Jordan et al. 2018/0165597 [0001] The present invention relates to evaluation of machine learning models that are used in sensors for defending computer net-works against cyber attacks. The invention is also applicable to any other fields in which machine learning sensors are used to detect obfuscated abnormal data in sets of data containing both normal and abnormal data, such as in so-called data mining and “big data”, including bio-informatics, financial analysis, forgery detection, and other fields. [0146] This invention is applicable wherever it is desired to protect computer networks against attacks. This invention is also applicable wherever it is desired to use machine learning sensors to detect obfuscated abnormal data.); converting the third data into a form that can be input to the learning model (Jordan et al. 2018/0165597 [0001] The present invention relates to evaluation of machine learning models that are used in sensors for defending computer net-works against cyber attacks. The invention is also applicable to any other fields in which machine learning sensors are used to detect obfuscated abnormal data in sets of data containing both normal and abnormal data, such as in so-called data mining and “big data”, including bio-informatics, financial analysis, forgery detection, and other fields. [0003] State-of-the-art machine learning model evaluation uses statistical analysis to determine model fit for a particular set of data. This works well for typical uses of machine learning (e.g. speech recognition, weather forecasting), but fails to meet cyber defense standards when using machine learning models to detect cyber attacks on networks. Currently, statistical analysis of cyber defense models (machine learning models for defense against cyber attacks) does not test for obfuscated attacks, and is only applied to archived data sets, not to (1) real-time, evolving network traffic; or (2) real-time attack detection.); and determining whether an abnormal situation occurs by applying the converted third data to the learning model (Jordan et al. 2018/0165597 [0110] using a model generating algorithm to generate a variety of models for distinguishing between the normal data and the abnormal data in the training set;).

Claim 5. Jordan et al. 2018/0165597 further teaches The method of claim 1, wherein the first data is data collected from the plurality of sensors installed in the same space (Jordan et al. 2018/0165597 [0054] installing the sensors in the computer network;).

Potentially Allowable
Claims 3, 4, 6, 11-15 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. Further, these claims are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3. The method of claim 1, wherein: the converting into the first situation information comprises normalizing the first data and mapping it into a vector value, and then converting it into the first situation information in the form of an image pattern; and the converting into the second situation information comprises normalizing the second data and mapping it into a vector value, and then converting it into the second situation information in the form of an image pattern.
Claim 4. The method of claim 2, wherein the converting the third data comprises normalizing the third data and mapping it into a vector value, and then converting it into situation information in the form of an image pattern.
Claim 6. The method of claim 2, further comprising transmitting a result of the determined abnormal situation to the manager.
Claim 11. The abnormal situation detection apparatus of claim 10, further comprising a situation reference value pre-processor configured to generate abnormal situation data using the abnormal situation reference range, wherein the training data generator converts abnormal situation data into the second situation information.
Claim 12. The abnormal situation detection apparatus of claim 10, further comprising a sensor data pre-processor configured to convert the second data into a form that can be input to the learning model.
Claim 13. The abnormal situation detection apparatus of claim 10, wherein the training data generator normalizes the first sensor data, maps it to a vector value, and then converts it into the first situation information in the form of an image pattern, and the training data generator normalizes the abnormal situation reference range, maps it to a vector value, and then converts it into the second situation information in the form of an image pattern.
Claim 14. The abnormal situation detection apparatus of claim 10, wherein the situation inference unit transmits a result of the determined abnormal situation to the manager.
Claim 15. The abnormal situation detection apparatus of claim 10, wherein the abnormal situation detection apparatus is a gateway installed in an IoT environment.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inagaki et al. 2014/0043159 Abstract: In a security system, a first collecting module cyclically collects target-object information indicative of environments of a target object and a monitored area in which the target object exits. An alarm module determines whether there is an abnormal situation associated with at least one of the target object and the monitored area based on the target-object information, and sets off an alarm indicative of a result of the determination that there is an abnormal situation. A second collecting module cyclically collects circumstance information indicative of a situation of an area surrounding the monitored area. An abnormal situation determining module calculates, based on the circumstance information, a probability that an abnormal situation associated with at least one of the target object and the monitored area will occur, and deter mines whether the probability is equal to or higher than a threshold level.
Givental et al. 2020/0342252 [0082] Thus, various encoding algorithms may be applied to the various alert attributes to generate image patterns of pixels in the corresponding sections or pixel grids associated with those alert attributes. The combination of these image patterns within each section or pixel grid provides the alert image representation for the alert as a whole, i.e. the combination of alert attributes. It should be appreciated that the above are only examples of alert attribute image encoding algorithms that may be utilized to convert alert attributes to image patterns. Other image encoding algorithms that may be apparent to those of ordinary skill in the art in view of the present description may be used without departing from the spirit and scope of the illustrative embodiments.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682